--------------------------------------------------------------------------------

Exhibit 10.9


CAPITAL SOUTHWEST CORPORATION
 
Restricted Stock Award Agreement


Date of Grant:
 
 
         
Name of Optionee:
 
 
         
Number of Shares:
________ Shares of Common Stock         
Price Per Share:
$
_______ per Share
       
Vesting Schedule:
     



Capital Southwest Corporation (the “Company”) hereby awards to the Holder (the
“Holder”) the number of shares of the presently authorized but unissued Common
Stock, $ _____ par value per share, of the Company (the “Restricted Stock”) set
forth above pursuant to Capital Southwest Corporation 2010 Restricted Stock
Award Plan (the “Plan”).
 
To the extent not controlled by the terms and conditions contained in the Plan ,
the terms and conditions of the Restricted Stock granted hereby shall be
governed by this Restricted Stock Agreement (the “Agreement”) as follows:
 

1. No Right to Continued Employee Status

 
Nothing contained in this Agreement shall confer upon Holder the right to the
continuation of his or her Employee status, or interfere with the right of the
Company, a member of the Company Group, or its shareholders, as applicable, to
terminate such relationship.
 

2. Vesting of Restricted Stock

 
The Restricted Stock shall vest in accordance with the Vesting Schedule set
forth above if the Holder remains an Employee of the Company or a member of the
Company Group on each vesting date.
 
In the event that the Holder has become obligated to return all or a portion of
his or her shares of Restricted Stock to the Company due to a forfeiture of such
shares pursuant to this Agreement, and the Holder shall fail to deliver the
certificates representing such shares in accordance with the terms of this
Agreement, the Company may, at its option, in addition to all other remedies it
may have, upon written notice to the Holder cancel on its books the certificates
representing the shares to be returned to the Company and thereupon all of the
rights of the Holder in and to said shares shall terminate.  The Company shall
not be obligated to give notice to any holder of shares of Restricted Stock if
such holder does not appear on the stock transfer ledger of the Company as the
registered holder of such shares.
 
1

--------------------------------------------------------------------------------

3. Retention of Certificates

 
The certificate(s) representing the shares of Restricted Stock granted hereby
will be stamped or otherwise imprinted with the legend required by the Plan with
respect to any applicable restrictions on the sale or transfer of such shares,
and the stock transfer records of the Company will reflect stop transfer
instructions with respect to such shares.  At the election of the Company, the
Company may retain the certificate(s) representing the shares of Restricted
Stock granted to the Holder pursuant to this Agreement until such time as the
vesting restrictions have lapsed and the restrictions on the transfer of such
Restricted Stock have terminated or are removed by the Board of Directors. 
Within a reasonable time thereafter, the Company will deliver to the Holder a
new certificate representing such shares, free of the legend referred to
herein.  The issuance of such certificate shall not affect any restrictions upon
the transferability of such shares pursuant to applicable law or otherwise.
 

4. Tax Election

 
Within 30 days after the date of this Agreement, the Holder may make an election
with the Internal Revenue Service under Section 83(b) of the Internal Revenue
Code and the regulations promulgated thereunder.  The parties agree that for
such purposes the fair market value of the Restricted Stock on the Grant Date is
that amount per share set forth above.
 

5. Restrictions on Transfer

 
Any shares of Restricted Stock granted hereunder, whether vested or unvested,
shall not be sold, assigned, transferred, pledged or otherwise encumbered until
such shares are fully vested.  The spouse of the Holder shall execute a
signature page to this Agreement as of the date hereof and agree to be bound in
all respects by the terms hereof to the same extent as the Holder.  The spouse
further agrees that should he/she predecease the Holder or become divorced from
the Holder, any of the shares of Restricted Stock which such spouse may own or
in which he/she may have an interest shall remain subject to this Agreement.
 

6. Dividends and Other Distributions

 
The Holder shall be entitled to receive cash dividends or distributions declared
and paid with respect to shares of Restricted Stock.  The Holder shall also have
the right to receive stock dividends or distributions with respect to the
Restricted Stock.  With respect to any unvested shares of Restricted Stock, the
stock dividends or distributions shall likewise be restricted and shall vest on
the same schedule as the Restricted Stock as to which the dividend or
distribution relates.  Any such dividends or distributions shall be paid within
30 days after the corresponding dividends or distributions are paid to
shareholders.
 

7. Voting of Restricted Stock

 
The Holder shall be entitled to vote shares of Restricted Stock subject to the
rules and procedures adopted by the Committee for this purpose.
 
2

--------------------------------------------------------------------------------

8. Notices

 
Any notice required to be given pursuant to this Agreement or the Plan shall be
in writing and shall be deemed to be delivered upon receipt or, in the case of
notices by the Company, five (5) days after deposit in the U.S. mail, postage
prepaid, addressed to the Holder at the address last provided for his or her
employee records.
 

9. Agreement Subject to Plan; Applicable Law

 
This Agreement is made pursuant to the Plan and shall be interpreted to comply
therewith.  A copy of the Plan is attached hereto.  Any provision of this
Agreement inconsistent with the Plan shall be considered void and replaced with
the applicable provision of the Plan.  This Agreement shall be governed by the
laws of the State of Texas and subject to the exclusive jurisdiction of the
courts therein.  Unless otherwise provided herein, capitalized terms used herein
that are defined in the Plan and not defined herein shall have the meanings set
forth in the Plan.
 
 
3

--------------------------------------------------------------------------------

 